Mr. President, New Zealand joins with the previous speakers in offering you its warmest congratulations on your election to the presidency. You have already brought efficiency and vigor to the conduct of our work. Like other speakers, I would like to take this opportunity to pay a tribute to my personal friend, Adam Malik, the Foreign Minister of Indonesia, who presided so admirably over last year's arduous session.
174.	We meet this year oppressed by the tragic events of recent weeks. A new and horrible form of savagery has been visited upon a desperately vulnerable and unprepared world. Yet this year more than most has been marked by the promise of a new era of international peace and stability. For most of its life the United Nations has mirrored the mutual suspicions and hostilities that characterized the attitude of the super-Powers over that period. Now the easing of tension in the relationships among the great Powers is reflected in a growing pattern of reconciliation among the smaller Powers. The courageous initiative of President Nixon, the summit talks in Peking, Moscow, Warsaw and elsewhere and other vigorous moves towards detente, particularly by the two super-Powers, are in the best spirit of the Charter. As both a courtesy and a duty we should pay a tribute to all the Powers concerned for the prospect of a new peace which seems to lie ahead of us.
175.	Another development in international relationships that is welcome to New Zealand, as a country having a special interest in the European Economic Community, is the impending enlargement of that Community through the entry of the United Kingdom and other new members. We look forward to the emergence of a stronger, more outward-looking and united Western Europe. The trend towards reconciliation between the countries of Western and Eastern Europe is gathering momentum. The negotiation of non-aggression treaties between West Germany and Poland and between West Germany and the Soviet Union and the four-Power agreement on Berlin were welcome first steps in that direction. We strongly hope that the current negotiations between the two Germanys will end in an agreement that will permit us very soon to welcome both to membership in the United Nations,
176.	The changes in great-Power relationships have modified the policies of countries in the area of the world of most direct interest to New Zealand. I refer to Asia and the Pacific. We have been especially encouraged by the Simla meeting between the President of Pakistan and the Prime Minister of India aimed at settling peacefully the differences between their two countries. The major problems, of course, are not yet solved; but the way has been opened for a durable settlement in the subcontinent under which the three countries of the region will be able to live together in peace. I would emphasize that New Zealand earnestly feels the need for such a settlement.
177.	Last year's crisis in East Pakistan caused human suffering on a vast and frightening scale. New Zealand, small though it is, has not hesitated to draw attention to the material and political needs which had to be met in order to end that tragic situation. The new State of Bangladesh has emerged from the chaos and suffering. However, independence alone and of itself cannot put an end to human misery. The reconstruction and development of Bangladesh represents an enormous task which the new Government cannot be expected to accomplish without massive external assistance. A great deal has already been done, both by the United Nations and by individual countries. The United Nations High Commissioner for Refugees and the Indian Government, specifically, have successfully tackled a refugee operation larger than any ever before undertaken in the history of the world. The United Nations and non-governmental bodies have undertaken rehabilitation operations on an unprecedented scale and have thus averted more widespread suffering in the new nation. We in New Zealand have tried to help wherever we can to reduce the suffering in Bangladesh and to promote peace and stability among fellow members of the Commonwealth of Nations on the subcontinent. However, much more needs to be done. In such a vast undertaking it is essential that all partners have the full support and co-operation of the others. For this practical reason, New Zealand believes it is important that Bangladesh should be admitted to the United Nations as soon as possible.
178.	By a happy coincidence, the agreement between India and Pakistan was followed almost immediately by one between two other Asian neighbors, North and South Korea. That agreement opens the way for the deep and bitter hostilities of the past to be worked out by the Koreans themselves. In due course the Organization will no doubt have a role to play. At this juncture, however, we believe that the Assembly took a very wise decision when last week it deferred consideration of the Korean items [2036th meeting], thereby acknowledging that the two Koreas should have the opportunity, and should be encouraged, to come to terms with each other.
179.	The movement in Asia towards reconciliation has not so far been reflected in Indochina and VietNam, in Laos and in the Khmer Republic but it is not for want of effort on the part of South Vietnam and its friends. The United States has offered to withdraw all its forces in return for an internationally supervised cease-fire and the return of the American prisoners. The United States and South Viet-Nam together have offered to hold new elections in which the national liberation front can take its full part in organizing the elections and to have the elections internationally supervised. President Thieu of South Vietnam has offered to resign before the elections take place. My Government supports these proposals, which are directed towards obtaining a just and durable peace settlement in that part of the world.
180.	The encouragement that countries have had this year to seek a peaceful resolution of their differences has also been reflected in the Pacific region. New Zealand, Australia and a number of newly independent small nations of the South Pacific have been developing a very real spirit of community and co-operation. More recently the most outstanding evidence of this spirit has been the creation of what is known as the South Pacific Forum. In that Forum the government leaders of Fiji, Tonga, Western Samoa, Nauru, the Cook Islands, Australia and New Zealand have met together to discuss issues of practical interest to our Governments and peoples. As was mentioned by my Australian colleague yesterday, Papua New Guinea has been invited to observe the next meeting. The first Forum, held in Wellington in August last year, has been followed in 1972 by two further meetings, one in Canberra, Australia, and the other in Suva, Fiji. Talks have covered a very wide range of subjects. However, it is a measure of the Forum's concern with immediate practical issues that it has already established a South Pacific Bureau for Economic Co-operation. This is a serious effort to stimulate new thinking and create greater opportunities for the development of trade and economic advancement throughout that vast area of the Pacific Ocean, particularly in the south.
181.	There is scope for a much greater involvement by the United Nations in the economic progress of the developing countries and the newly independent countries of the South Pacific. Perhaps because of their geographical remoteness, the problems of these countries too have seemed remote to other countries. Yet only a very little more attention, as measured in the total United Nations effort, would do so much more for these small and isolated communities. For that reason we are very pleased that the Asian Development Bank has accepted the independent island nations of the South Pacific as members and that loans are already being made available to them. Also, the Economic Commission for Asia and the Far East is becoming increasingly involved in the development of the island nations, as are the United Nations Development Program, UNICEF and the specialized agencies concerned. However, I repeat that there is still much more to be done in that area.
182.	Over the years, New Zealand has involved the United Nations in the process of decolonization as it applied to New Zealand's island Territories. Some years ago we invited the United Nations missions to observe the act of self- determination in the former Trust Territory of Western Samoa, and also in the Cook Islands. This year the Assembly will have a report from a visiting mission of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, which at New Zealand's invitation visited the Non-Self-Governing Territory of Nive [A/8723/Rev. 1, chap. XVI, annex I]. That mission was under the able leadership of Ambassador Salim of the United Republic of Tanzania. In my own Government's view, the report of the Committee is a very well-balanced, fair and, we believe, helpful document. We hope it will do more than enable the Assembly to consider the political issues to which the report itself was directed. It should also lead to a greater understanding of the special problems of survival and development faced by other very small dependent Territories.
183.	A minute ago I touched upon the remoteness of the problems of the South Pacific as seen by the rest of the world, and perhaps especially by the European countries. I draw attention now to the serious apprehension which exists in that vast area about the continuance of nuclear testing in the Pacific region.
184.	There is a regional concern because this year a further series of nuclear tests was conducted in the Tuamoto archipelago, and that is the fifth such series since 1967. My Government is aware that the problem of nuclear weapons testing is a global one and that nuclear tests are at present being conducted by four different nations. We also realize that nuclear testing is a part of the wider problem of the nuclear arms race. But I want to make it quite clear here today that the continuation of atmospheric nuclear testing in French Polynesia is deeply resented by the people of the whole of the South Pacific region and, indeed, of the North Pacific as well.
185.	At its meeting in Fiji earlier this month, the South Pacific Forum that I spoke of earlier unanimously expressed its deep concern that the French Government, in conducting its latest nuclear tests, should have failed to recognize the wishes of the people of the South Pacific area, despite the views so clearly expressed by the Governments and the peoples of those countries. The Forum strongly reaffirmed its opposition to all such nuclear experiments anywhere in the world.
186.	In support of that standpoint, the United Nations Conference on the Human Environment, referred to again this afternoon, has asked all States intending to carry out nuclear weapons tests to abandon those plans.  Countries in Asia, and in Latin America bordering the Pacific, have declared their total opposition. It is our intention to seek the Assembly's endorsement of these calls to cease all nuclear weapons testing.
187.	Nuclear testing is an issue on which the smaller States have had to speak bluntly to some of the larger Powers whose activities affect us.
188.	In the debate last year [1955th meeting], the New Zealand representative spoke of the great Powers taking policy decisions that profoundly affect the economic stability of smaller nations. There is still a pressing need for the great Powers to recognize that smaller economies can rock dangerously in the waves of their major-policy decisions. There is still a pressing need for a further liberalization of world trade and monetary matters. New Zealand attaches considerable importance to a successful outcome of the multilateral trade negotiations under the framework of GATT in 1973. The Kennedy Round failed to meet our hopes.
189.	New Zealand, like so many other, smaller countries, is heavily dependent on trade in primary agricultural commodities. We are vitally concerned, on that account, with the progress that will have to be made with eliminating or reducing barriers to trade in agricultural products. The developing countries quite rightly want to have their say in these talks, in these negotiations, in these kinds of decisions. Like us, they are less interested in tariff reductions on industrial products, which seem to be the pervading preoccupation of such talks, than in primary products. There are few benefits for smaller and developing nations in enhancing the economic advantages of the great industrial Powers. But I urge the need for less international charity and more true international economic reality.
190.	I suggested that the past year has seen the advent of a more favorable general political climate. Unfortunately, it will also be remembered as a year in which the resort to terrorism, individual killing of totally innocent and unsuspecting people, mass cruelty, mistreatment, and even genocide, have left a very tragic mark. Private violence as a means of influencing issues between States must be condemned as strongly as State violence against States, which of course is proscribed by our Charter.
191.	The revulsion to which violence gives rise, in the minds of all people throughout the world, renders these horrible actions politically sterile and useless, indeed counterproductive. It does not further the cause which they variously profess to espouse. Take two outstanding examples: those who claim to speak for the Palestinian and the Croatian peoples. What this violence does do is to increase the readiness of Governments to concert their actions to halt this scourge throughout the world.
192.	The New Zealand Government approves the efforts made by the Secretary-General to seek a greater awakening of the United Nations interest in these horrible actions and events.
193.	In the field of human rights, the right to life and security of person must have first place in anyone's scale of priorities. Nobody will underestimate the difficulties of grappling with the subject of international terrorism. Yet, it is surely right that this subject should be on our agenda. It will be a sad reflection on our strength of purpose and on the capacity of this Organization if no effective means can be found to eliminate the threat to innocent lives which this modern phenomenon presents.
194.	At the same time, we must not overlook other problems of human rights which may gravely affect very large numbers of people in particular areas of the world. The question of people of Asian origin expelled from Uganda is a case in point, as was already mentioned. My Government understands the wish of the Government of Uganda, or of any other Government, to ensure that the control of its economy remains largely in the hands of its own nationals. But there is more than one way of implementing such policy, and many countries have shown the way.
195.	The decision taken by the Uganda Government involves the abrupt wrenching from their own homes and the expulsion from the country of people who, for the most part, have that country as their only home and who spring from generations of people who haVe lived in that country. The New Zealand Government, which has offered a place in our own multiracial society to some of those expelled from Uganda, hopes that the Government of Uganda will even now reconsider the decision that it has taken. We would expect that, at the least, a more reasonable time limit for departure will be set and that, having regard to the provisions of the Universal Declaration of Human Rights, the persons concerned will be allowed to transfer from the country those assets to which they have an undoubted personal right. And so we strongly support the initiative taken by Sir Alec Douglas-Home, Foreign Minister of the United Kingdom. My delegation, as you can see, is in favor of his request for the inclusion in the agenda of a new item entitled "International implications of the expulsion of the Asian community from Uganda" [A/8794].
196.	Before I leave the subject of human rights I should like, only very briefly, to refer to three measures taken by the New Zealand Government which may be of interest to some countries represented in this Assembly. First, New Zealand has enacted its own Race Relations Act and should this year ratify the International Convention on the Elimination of all Forms of Racial Discrimination [resolution 2106 A (XX), annex]. Secondly, our Government is this year passing legislation providing for the introduction of equal pay for women. New Zealand.was the first country in the world to give women the vote and so we are rather proud to be among the pioneers in making this further contribution to women's rights. The third measure I have in mind is a bill recently introduced in our Parliament which we hope will be passed this year and which will introduce a system whereby accident compensation amounting to 80 per cent of salary will be available to all employed persons who may suffer injury in any circumstances whatever, including accidents such as road accidents or any other kind of accident which is not related in any way to work at their jobs. We regard this as a major social advance and will be happy to provide details to any other countries which may be interested in it.
197.	A notable achievement in international co-operation of the best sort has been demonstrated in Stockholm where the Conference on the Human Environment alerted the world community to the dangers created in our environment by mankind's sometimes reckless use of the earth's resources. The fact of the Conference and its achievement is surely evidence of the vitality of this United Nations. I should like to place on record my Government's appreciation for the efforts made by Sweden as host Government to bring about the success of the Conference. We hope that the role played by Mr. Maurice Strong as Secretary-General of that Conference will be further recognized as we consider, I hope at this session, the setting up of new institutions, including a governing council for environmental programs and an environment fund. In anticipation of the Assembly's decision on the Fund, my Government will be prepared to contribute over a five-year period the sum of $320,000.
198.	The future crisis of world population, which will double by the year 2000, is inextricably linked with the problem of the world environment. Great tensions already exist in some parts of the world between populations and the space, natural resources and social structures available to them considerable stress. If these problems are not better understood now and dealt with in a pragmatic and, I hope, understanding way, we will be giving our children a legacy for which they will not thank us and in which we will take very little pride. Our Government is anxious to take its full share in international efforts which must move forward, we believe, speedily. We welcome the decision to hold the World Population Conference in 1974 [resolution 2683 (XXV)]. New Zealand will also continue, as we have in the past, to support the United Nations Fund for Population Activities which, after only two years, is already an active and worth-while agent of this Organization for this global endeavor.
199.	New Zealand has always "been a staunch supporter of the United Nations. New Zealand has always constantly supported the concept of an active role for the Secretary- General, and I take this opportunity to pay a tribute to Mr. Waldheim. We commend his firm approach to financial and administrative problems and questions at a difficult time. We commend him for the forthright action he has taken to draw the Assembly's attention to the growing question of violence and terrorism. In many more ways also the Secretary-General this year has exercised energetically the powers of initiative with which his office is properly endowed. We trust that he will continue to do so and he is certainly assured of the support and co-operation of New Zealand in that role. 
200.	Again, Mr. President, I congratulate you in your high office. I wish you every success in your heavy and demanding task.
